       Case: 1:19-cv-07404 Document #: 29 Filed: 02/14/20 Page 1 of 2 PageID #:128



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Janet Spencer and Sara Popenhagen,                       )
                                                         )
                          Plaintiffs,                    )       Case No. 19-cv-7404
                                                         )
                v.                                       )       Judge John Z. Lee
                                                         )
Kevin Austin, Gerald McGillian and                       )
The University of Chicago,                               )
                                                         )
                          Defendants.                    )


    Plaintiffs’ Unopposed Motion Instanter for Leave to File a Consolidated Brief in Response
                           to Defendants’ Two Motions to Dismiss

         Plaintiffs Janet Spencer and Sara Popenhagen, by and through their attorneys, move for

leave to file a consolidated brief in response to defendants’ two motions to dismiss. In support of

this motion they state:

         1.     Defendants filed two motions to dismiss. One was filed by The University of

Chicago (ECF 12-13), and the second was filed by defendants Kevin Austin and Gerald McGillian

(DE 15-16). Defendants briefing consisted of a total of 32 pages.1

         2.     Plaintiffs seek to file a consolidated brief for reasons of efficiency. By consolidating

their responses, they were able to limit their brief to a 22 pages.

         3.     Defendants do not oppose this motion.

         WHEREFORE, plaintiffs respectfully request leave to file a consolidated brief in response

to defendants’ two motions to dismiss.




1
 The University of Chicago filed an unopposed motion to file an oversize brief instanter, which this
Court granted.
    Case: 1:19-cv-07404 Document #: 29 Filed: 02/14/20 Page 2 of 2 PageID #:129



                                                       Respectfully submitted,

                                                       JANET SPENCER and
                                                       SARA POPENHAGEN

                                                       /s/Johanna J. Raimond
                                                       By their Attorney

Johanna J. Raimond
Law Offices of Johanna J. Raimond Ltd.
431 S. Dearborn, Ste. 1002
Chicago, Illinois 60605
Telephone: (312) 235-6959
Fax: (312) 469-8302
jraimond@raimondlaw.com

                                        Certificate of Service

                  On February 14, 2020, the undersigned, an attorney, certifies that the foregoing was
served through the ECF system of the United States District Court for the Northern District of
Illinois on all counsel of record.

                                                       /s/ Johanna J. Raimond
